             Case 5:20-cv-01520-LHK Document 32 Filed 10/14/20 Page 1 of 3




       Steven L. Weinstein
  1    steveattorney@comcast.net
       P.O. Box 27414
  2    Oakland, California 94602
       Telephone (510) 336-2181
  3
       [Additional Attorneys appearing on Signature Page]
  4
       Attorneys for Plaintiff and the Classes
  5
  6
                              IN THE UNITED STATES DISTRICT COURT
  7                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
  8
1.
2. 9    LOUIS FLOYD, individually and on behalf
        of all others similarly situated,
 10                                            6. Case No. 5:20-cv-01520-LHK
3.                              Plaintiff,
 11
4.      v.                                            7.   STATUS REPORT AND REQUEST TO
 12                                                        VACATE CASE MANAGEMENT
5.      SARATOGA DIAGNOSTICS, INC., a                      CONFERENCE
 13     California Corporation, and THOMAS
        PALLONE, an individual,
 14
                                Defendant.
 15
8.                                                    9.
 16
              Plaintiff Louis Floyd (“Floyd” or “Plaintiff”) respectfully provides the following status
 17
       report and requests that the Court vacate the case management conference scheduled for October
 18
       21, 2020. In support of this request, Plaintiff states as follows:
 19
              1.        Plaintiff filed his Class Action Complaint (“Complaint”) on March 1, 2020,
 20
       Saratoga Diagnostics, Inc. (“Saratoga”) and Thomas Pallone (“Pallone”) (collectively
 21
       “Defendants”). (Dkt. 1.)
 22
              2.        On August 5, 2020, this Court granted Plaintiff’s Renewed Motion for Order
 23
       Regarding Alternative Service. (Dkt. 24.) In doing so, the Court deemed service on Pallone
 24
       sufficient on July 13, 2020. (Id.) Further, the Court permitted Plaintiff to serve Defendant
 25
       Saratoga via the California Secretary of State pursuant to California Corporations Code Section
 26
       1702(a). (Id.)
 27
 28
             STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                           1
           Case 5:20-cv-01520-LHK Document 32 Filed 10/14/20 Page 2 of 3




1           3.      Plaintiff served Defendant Saratoga via the California Secretary of State on August
2    17, 2020 (dkt. 27), placing its deadline to respond to Plaintiff’s Complaint on September 8, 2020.
3           4.       Neither defendant appeared nor responded to Plaintiff’s Complaint in any fashion.
4           5.      On October 14, 2020, the Clerk of Court entered default against Defendant
5    Saratoga. (Dkt. 29.)
6           6.      Also, on October 14, 2020, Plaintiff filed his request for entry of default against
7    Defendant Pallone. (Dkt. 31.)
8           7.      Because neither defendant has appeared, Plaintiff respectfully requests that the
9    Court vacate the Case Management Conference scheduled for October 21, 2020.
10          8.      Once default is entered with respect to Pallone, Plaintiff intends to file a motion for
11   class certification in this action within seven (7) days.
12          9.      Therefore, Plaintiff respectfully requests that the Court vacate the Case
13   Management Conference and for such additional relief as the Court deems necessary and just.
14
                                                    Respectfully submitted,
15
     Dated: October 14, 2020                        LOUIS FLOYD, individually and on behalf of all
16                                                  others similarly situated,
17                                                  By: s/ Taylor T. Smith
18                                                         One of Plaintiff’s Attorneys

19                                                  Steven L. Weinstein
                                                    steveattorney@comcast.net
20                                                  P.O. Box 27414
                                                    Oakland, CA 94602
21                                                  Telephone: (510) 336-2181

22                                                  Patrick H. Peluso (admitted pro hac vice)
                                                    ppeluso@woodrowpeluso.com
23                                                  Taylor T. Smith (admitted pro hac vice)
                                                    tsmith@woodrowpeluso.com
24                                                  Woodrow & Peluso, LLC
                                                    3900 East Mexico Avenue, Suite 300
25                                                  Denver, Colorado 80210
                                                    Telephone: (720) 213-0676
26                                                  Facsimile: (303) 927-0809

27                                                  Counsel for Plaintiff and Putative Class

28
           STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                        2
          Case 5:20-cv-01520-LHK Document 32 Filed 10/14/20 Page 3 of 3




1                                    CERTIFICATE OF SERVICE
2           The undersigned hereby certifies that a true and correct copy of the above titled document
3    was served upon counsel of record by filing such papers via the Court’s ECF system on October
4    14, 2020.
5                                                        /s/ Taylor T. Smith
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          STATUS REPORT AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE
                                                     3
